NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN A. VELAZQUEZ PINEDA,                       No.    16-71970

                Petitioner,                     Agency No. A088-724-137

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Juan A. Velazquez Pineda, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his applications for

asylum, withholding of removal, and protection under the Convention Against



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de

novo claims of due process violations in immigration proceedings. Simeonov v.

Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We deny in part and dismiss in part

the petition for review.

       In his opening brief, Velazquez Pineda does not contest, and therefore

waives, the BIA’s dispositive determination that he did not challenge the IJ’s bases

for denying asylum, withholding of removal, and CAT protection. See Lopez-

Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically

raised and argued in a party’s opening brief are waived). Thus, we deny the

petition for review as to these claims.

      Velazquez Pineda’s contentions that the agency violated his due process

rights fail. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (error is required

to prevail on a due process claim).

      We lack jurisdiction to consider whether Velazquez Pineda’s case warrants a

favorable exercise of prosecutorial discretion. See Vilchiz-Soto v. Holder, 688 F.3d

642, 644 (9th Cir. 2012).

      The temporary stay of removal remains in place until the mandate issues.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   16-71970